

115 HR 440 IH: Shame Act of 2017
U.S. House of Representatives
2017-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 440IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2017Mr. Poe of Texas (for himself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to permit sentencing judges in child sex trafficking cases
			 to order the Attorney General to publicize the name and photograph of the
			 convicted defendants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Shame Act of 2017. 2.Publication of information pertaining to persons convicted in connection with child sex traffickingSection 1591 of title 18, United States Code, is amended by adding at the end the following:
			
 (f)The court may order the Attorney General to publish publicly the name and photograph of any person convicted under this section..
		